                   IN THE UNITED STATES DISTRICT
                COURT FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

  JEAN PAUL LAUREN,
                                                    CV-17-62-BU-BMM-JCL
              Plaintiffs,
  v.
                                                 ORDER ADOPTING MAGISTRATE
  MONTANA STATE UNIVERSITY,                         JUDGE’S FINDINGS AND
  JOHN PAXTON, and BRENDA                            RECOMMENDATIONS
  YORK,

               Defendant.


       Plaintiff Jean Paul Lauren, appearing pro se, commenced this action in

which he alleged that Defendants had failed to make reasonable accommodations

for his disabilities while he was attending Montana State University (“MSU”).

(Doc. 2). Lauren further alleged that Defendants had terminated his schooling.

(Id.). Lauren’s pleading did not expressly identify any particular legal claim

against Defendants. In view of his pro se status and his asserted disabilities,

United States Magistrate Judge Jerimiah C. Lynch liberally construed Lauren’s

pleading to advance a claim under the Americans with Disabilities Act (“ADA”),

42 U.S.C. § 12132. So construed, the Court ordered the Defendants to respond to

Lauren’s pleading.

       Defendants John Paxton and Brenda York moved the Court to dismiss the

claims under the ADA. (Doc. 21). Defendants Paxton and York argued that the

                                          1
ADA imposes no individual liability, but instead, governs the actions of a public

entity. (Doc. 26 at 2); Heinke v. County of Tehama Sheriff’s Dept., 2013 WL

3992407, *7-8 (E.D. Cal. 2013); see also Vinson v. Thomas, 288 F.3d 1145, 1156

(9th Cir. 2002).

      Judge Lynch deemed Paxton and York’s motion to dismiss well-taken and

issued an Order and Findings and Recommendation in this matter on January 29,

2018. (Doc. 26). Judge Lynch recommends that the Title II claims be dismissed to

the extent that Lauren pleads them against Paxton and York. No party filed

objections to Judge Lynch’s Findings and Recommendation.

      The Court has reviewed the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). The Court finds no error in Judge Lynch’s Findings and

Recommendation and adopts them in full.




                                         2
                                   ORDER

      Accordingly, IT IS ORDERED that Magistrate Judge Lynch’s Findings and

Recommendation (Doc. 26) is ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Paxton and York’s Motion to

Dismiss (Doc. 21) is GRANTED, and Lauren’s claims under Title II of the ADA

are DISMISSED only to the extent they are advanced against Paxton and York.

      DATED this 22nd day of October, 2018.




                                      3
